NOT FOR PUBLICATION                         FILED
                     UNITED STATES COURT OF APPEALS                      DEC 18 2014
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


JAIME LEDESMA ZEPEDA,                            No. 13-17519

             Plaintiff - Appellant,              D.C. No. 1:12-cv-01085-LJO-JLT

   v.
                                                 MEMORANDUM*
T. PETERSON, Senior Correctional/Legal
Officer; et al.,

             Defendants - Appellees.

                    Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence J. O’Neill, District Judge, Presiding

                            Submitted December 9, 2014**

Before:       WALLACE, LEAVY, and BYBEE, Circuit Judges.

        California state prisoner Jaime Ledesma Zepeda appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging various

federal claims. We have jurisdiction under 28 U.S.C. § 1291. We review de



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo. Wilhelm v. Rotman, 680 F.3d 1113, 1118 (9th Cir. 2012) (dismissal under

28 U.S.C. § 1915A); Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998)

(order) (dismissal under 28 U.S.C. § 1915(e)(2)). We may affirm on any basis

supported by the record. Thompson v. Paul, 547 F.3d 1055, 1058-59 (9th Cir.

2008). We affirm.

      The district court properly dismissed Zepeda’s claims arising before July 1,

2008 as time-barred. See Cal. Civ. Proc. Code §§ 335.1, 352.1(a) (setting forth

California’s two-year statute of limitations for personal injury claims and

additional statutory tolling due to incarceration not to exceed two years); Canatella

v. Van De Kamp, 486 F.3d 1128, 1132-33 (9th Cir. 2007) (forum state’s personal

injury statute of limitations and tolling laws apply to § 1983 actions; federal law

determines when a civil rights claim accrues, which is when the plaintiff knows or

has reason to know of the injury which is the basis of the action). We reject

Zepeda’s arguments concerning accrual, the continuing violation doctrine, and the

alleged denial of a fair opportunity to litigate these claims.

      The district court properly dismissed Zepeda’s access-to-courts claim

against defendant Peterson based on her conduct in 2009 and 2010 because Zepeda

failed to allege facts sufficient to show actual injury. See Silva v. Di Vittorio, 658

                                           2                                   13-17519
F.3d 1090, 1102-04 (9th Cir. 2011) (requiring factual allegations showing actual

injury in order to state a First Amendment access-to-courts claim).

      To the extent that Zepeda alleged a due process claim related to his

disciplinary hearing and monetary sanction for the destruction of library materials,

the district court properly dismissed the claim as barred by Heck v. Humphrey, 512
U.S. 477 (1994), because success on this claim would necessarily demonstrate the

invalidity of his disciplinary conviction for the destruction of state property in

excess of $400 and resulting loss of time credits. See Wilkinson v. Dotson, 544
U.S. 74, 81-82 (2005) (inmate’s § 1983 action is barred, regardless of the type of

relief sought, if success in that action would necessarily demonstrate the invalidity

of confinement or its duration); Edwards v. Balisok, 520 U.S. 641, 646-48 (1997)

(claim for monetary and declaratory relief challenging the validity of procedures

used to deprive a prisoner of good-time credits is not cognizable under § 1983).

      The district court properly dismissed Zepeda’s due process claims based on

the placement of a hold on his inmate trust account and access to his financial

information, his civil RICO claim, and his retaliation claim because Zepeda failed

to allege facts sufficient to state cognizable claims for relief. See Hebbe v. Pliler,

627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be liberally

                                           3                                    13-17519
construed, a plaintiff must present factual allegations sufficient to state a plausible

claim for relief); see also 18 U.S.C. § 1961(6) (defining “unlawful debt” as a debt

incurred in connection with business of lending money or a thing of value at a

usurious rate); Wilkie v. Robbins, 551 U.S. 537, 565-67 (2007) (no extortion where

government employee obtains property for exclusive benefit of government; for

RICO purposes, predicate act must fit traditional definition of extortion); Hudson

v. Palmer, 468 U.S. 517, 533 (1984) (no due process claim against a state

employee for an unauthorized intentional or negligent deprivation of property

where state law provides an adequate post-deprivation remedy); Rhodes v.

Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005) (elements of retaliation in the

prison context); Patel v. Penman, 103 F.3d 868, 874 (9th Cir. 1996) (elements of a

substantive due process claim), overruled in part on other grounds as recognized

by Nitco Holding Corp. v. Boujikian, 491 F.3d 1086 (9th Cir. 2007).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           4                                    13-17519